Citation Nr: 1016922	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-14 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service connected burial benefits, to 
include a burial allowance or plot allowance.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran had active service from April 1966 to June 1969, 
from April 1976 to May 1981 and October 1985 to February 
1986.  He died in December 2007.  The Appellant is the 
Veteran's mother.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which originally had jurisdiction over this appeal, 
and the RO an Insurance Center in Philadelphia, Pennsylvania, 
to which jurisdiction over this case was transferred and 
which forwarded the appeal to the Board.

The issue developed and certified for appellate review is as 
listed on the title page.  It is noted that the Veteran had 
service in Vietnam.  His death certificate indicates that he 
died from coronary artery disease, apparently manifested by a 
myocardial infarction.  There is a proposed change to 
38 C.F.R. § 3.309, concerning presumption of service 
connection for ischemic heart disease, which, if promulgated 
as proposed might provide appellant a basis to file for 
service connected burial benefits.  See 75 Fed. Reg. 14391 et 
seq., (Mar. 25 2010).  This matter is referred to the RO for 
any action deemed appropriate as the matter is raised by the 
record, but is not before the Board at this time.


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2007, from coronary 
artery disease; he was buried on December [redacted], 2007.

2.  The Appellant filed an application for burial benefits 
for the nonservice-connected death of the Veteran in April 
2008.

3.  At the time of his death, the Veteran was not receiving 
VA compensation or pension benefits.

4.  There was no claim for compensation or pension pending at 
the time of the Veteran's death.

5.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

6.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.


CONCLUSION OF LAW

There is no legal entitlement to VA non-service connected 
burial benefits, to include a plot or internment allowance.  
38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1600, 3.1605 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A non-service connected burial allowance is payable under 
certain circumstances to cover the burial and funeral 
expenses of a Veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1600 (2009).

If a Veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the Veteran was in receipt of pension or compensation; 
or, (2) the Veteran had an original or reopened claim for 
either benefit pending at the time of the Veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the Veteran's death 
to show entitlement; or (3) the deceased was a Veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA or non-VA facility.  38 C.F.R. § 3.1600(c).

When a Veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance. Entitlement to a plot or interment 
allowance is subject to the following conditions: (1) the 
deceased Veteran is eligible for the burial allowance under 
38 C.F.R. § 3.1600(b) or (c); or (2) the Veteran served 
during a period of war and the conditions set forth in 38 
C.F.R. § 3.1604(d)(1)(ii)-(v) (relating to burial in a state 
Veterans' cemetery) are met; or (3) the Veteran was 
discharged from the active military, naval or air service for 
a disability incurred or aggravated in line of duty (or at 
time of discharge, has such a disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability; the official service 
department record showing that the Veteran was discharged or 
released from service for disability incurred in line of duty 
will be accepted for determining entitlement to the plot or 
interment allowance notwithstanding that VA has determined, 
in connection with a claim for monetary benefits, that the 
disability was not incurred in line of duty); and (4) the 
Veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and (5) 
the applicable further provisions of 38 C.F.R. § 3.1600 and 
§§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600 (f); see 38 
U.S.C.A. § 2303.

Applications for payments of non-service connected burial and 
funeral expenses to include plot or interment allowance under 
38 U.S.C.A. § 2302 must be filed within two years after the 
burial of the Veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 
3.1601(a).

This two-year time limit does not apply to claims for 
service-connected burial allowance, or for the cost of 
transporting a Veteran's body to the place of burial when the 
Veteran dies while properly hospitalized, or for burial in a 
national cemetery.  38 C.F.R. § 3.1601(a).

The Appellant filed the application within two years of the 
Veteran's burial.

Essentially, the Appellant contends that she should be given 
$350 for her son's grave opening.  

The death certificate shows that the Veteran died at his 
residence on December [redacted], 2007.  He was buried in a private 
cemetery on December [redacted], 2007.  The cause of death was 
coronary artery disease.  The Veteran was not service 
connected for any  disability at the time of death, nor was 
he properly hospitalized by VA at the time of his death.

Additionally, the criteria for payment of non-service 
connected burial benefits when the Veteran's death is not 
service-connected are not met.  At the time of his death, the 
Veteran was not in receipt of pension or compensation, nor 
did he have an original or reopened claim pending, nor was he 
released from active military service due to a disability 
incurred or aggravated in the line of duty, and his body was 
not held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 
3.1600(b).  Since the conditions for entitlement to burial 
and plot allowances for a non-service-connected death have 
not been met, by operation of law, the Appellant's claim must 
be denied.

VA has a duty to notify a claimant for VA benefits of 
information necessary to submit to complete and support a 
claim, and to assist claimant in the development of evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the law, and not the evidence is dispositive.  
When the law, and not the underlying facts or development of 
the facts are dispositive in a matter, the duties to notify 
and assist can have no effect on the appeal.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

Entitlement to non-service connected burial benefits, to 
include a burial allowance or plot allowance, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


